Citation Nr: 0914252	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had Philippine Guerrilla and Regular Army service 
from December 1944 to January 1946, and from January 29, to 
May 21, 1946.  He was absent without leave (AWOL) from 
January 8, to January 28, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will advise the appellant 
is any further action is required on her part. 


REMAND

Although this matter has been certified to the Board for 
review based upon the RO's finding that the appellant did not 
submit new and material evidence to reopen a previously 
denied claim, the Board's review of the record reveals a 
predicate issue must be resolved:  whether the appellant is a 
proper claimant in this matter

Various documents dated between 1950 and September 1972 
indicate that the veteran and the appellant held themselves 
out to be married since July 1, 1944. 

In September 1972, L.E. submitted a statement to the RO, 
indicating that she was the lawful wife of the Veteran. L.E. 
requested that the RO forward a copy of a letter to the 
Veteran. Upon further inquiry by the RO, L.E. submitted a 
photocopy of a "Marriage Contract," which is signed by the 
Veteran, L.E. a Justice of the Peace of the Philippines, two 
witnesses, and a government registrar. The documents purports 
to show that L.E. and the Veteran were married on January 7, 
1939.

In December 1972, L.E. was advised that although the Veteran 
was receiving disability compensation, that award was not 
subject to apportionment due to the amount of money being 
paid to the Veteran. However, she was advised that if she 
were to forward a self-stamped envelope to the RO, the RO 
would in turn forward a copy of her letter to the Veteran, 
her "husband." 
In a June 1979 letter, the RO stated to the Veteran: "Thank 
you for your statement of March 15, 1979 confirming your 
marriage to [L.E.] on January 7, 1939." The RO further 
advised the Veteran that it could not consider the appellant 
in this matter as the Veteran's spouse because the marriage 
between the appellant and the Veteran was not valid.  
However, the March 15, 1979 statement alluded to by the RO is 
not of record, and no where else in the file does the Veteran 
acknowledge being married to L.E.

The threshold question in any claim seeking VA benefits is 
whether the claimant is proper claimant - here, whether the 
appellant is the surviving spouse of the Veteran as defined 
in 38 C.F.R. § 3.50(6)(2008).  

The RO has denied the appellant's application to reopen a 
claim for service connection for the cause of the Veteran's 
death, without initially addressing whether she is a proper 
claimant.  Ultimately, if the appellant is not a "surviving 
spouse," her case can not proceed any further.  

In making this predicate determination, the RO must consider 
the appellant's new theory that she had a "deemed valid" 
marriage to the Veteran.  Such must be done prior to Board 
review, and the appellant should be provided with a 
supplemental statement of the case including the pertinent 
laws and regulations regarding "deemed valid" marriages.  
See, 38 C.F.R. § 19.31 (2008).  The RO's consideration of the 
surviving spouse matter must include compliance with 
applicable notice provisions of the VCAA.  See, Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of what she 
needs to establish that she is a 
"surviving spouse" of the Veteran and 
a proper claimant for the benefits 
sought, of what the evidence shows and 
of her and VA's responsibilities in 
development of that claim.  She should 
have an opportunity to respond.  
    
2.  Then, adjudicate the matter as to 
whether the appellant is a "surviving 
spouse" of the Veteran.  If the 
determination is negative and the 
appellant files a notice of 
disagreement, the RO should issue an 
appropriate statement the case and 
notify the appellant that the matter 
will only before the Board if she 
submits a timely substantive appeal.  
If she does so, the case should be 
returned to the Board for appellate 
review.  

3.  If and only if, the appellant is 
granted surviving spouse status, the RO 
must readjudicate the claim of service 
connection for the cause of death of the 
Veteran. 

4. If either determination remains 
adverse to the appellant, the RO should 
issue supplemental statement of the case, 
which includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant should be afforded a reasonable 
period in which to respond, and the 
record should then be returned to the 
Board for further appellate review, as 
appropriate.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


